DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 7, 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US 2013/0081328) in view of Christensen (US 2017/0022056).
Regarding claims 1 and 7, Jadhav teaches a system and process comprising hydrogen production (abstract) comprising a steam reformer unit downstream from a conditioning step (pre-reformer) (para. 0012, 0015), a hydrogen membrane unit downstream of the reformer 
Jadhav fails to teach a steam addition line being arranged to add steam upstream the steam reformer unit.
Christensen, however, teaches a steam reformer (claim 12) wherein steam is added to the feedstock in the pre-reformer stage for the purpose of obtaining a high S/C ratio (para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art to provide steam is added to the feedstock in the pre-reformer stage of Jadhav in order to obtain a high S/C ratio as taught by Christensen.
Regarding claims 3, 10, Jadhav teaches that the membrane is ceramic (para. 0016).
Regarding claims 4, 11, Jadhav teaches that the reformed stream and the hydrocarbon feed stream are arranged to pass countercurrent (fig. 2, #72a, 72b).
Regarding claims 6, 14, Jadhav teaches a water gas shift reactor between the steam reactor and membrane unit (fig. 1, #60; para. 0022).

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US 2013/0081328) in view of Christensen (US 2017/0022056) and Shah (US 2010/0024476).
Jadhav teaches a system and process as described above in claim 1 and 7, but fails to teach the separation unit is a pressure swing adsorption unit.
Shah, however, teaches a system and method of CO2 absorption (abstract) wherein CO2 is absorbed via a pressure swing adsorption unit (para. 0048, 0065, 0107).
Therefore, it would have been obvious to one of ordinary skill in the art to provide CO2 of Jadhav absorbed via a pressure swing adsorption unit in order to provide an apparatus part and process step known in the art as taught by Shah.

Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US 2013/0081328) in view of Christensen (US 2017/0022056) in view of Rei (US 2005/0158236).
Jadhav teaches an apparatus and process as described above in claims 1 and 7, but fail to teach the membrane unit comprises an outer tube and a plurality of hollow hydrogen permeable membranes.
Rei, however, teaches a process and apparatus for purifying hydrogen (abstract) wherein the membrane unit comprises an outer tube (shell) and a plurality of hydrogen permeable membranes (para. 0048; fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the membrane unit of Jadhav comprising an outer tube (shell) and a plurality of hydrogen permeable membranes in order to provide a configuration known in the art as taught by Rei.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US 2013/0081328) in view of Christensen (US 2017/0022056) and Xie (US 2006/0230927).
Jadhav teaches a process as described above in claim 7, but fails to teach the partial pressure of hydrogen in the reformed stream is between 5-25 barg.
Xie, however, teaches a method for hydrogen separation (abstract) wherein the source feed gas (reformed and shifted) has a total pressure of 500 psia (para. 0012) wherein hydrogen is approx. 41% of the stream (para. 0038) such that the partial pressure of hydrogen is approx.. 200 psia (13 barg).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the source feed gas (reformed and shifted) of Jadhav having a total pressure of 500 psia (para. 0012) wherein hydrogen is approx. 41% of the stream (para. 0038) such that the partial pressure of hydrogen is approx.. 200 psia (13 barg) in order to provide a process parameter known in the art as taught by Xie.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US 2013/0081328) in view of Christensen (US 2017/0022056) and Dybkjaer (US 2015/0259202).
Jadhav teaches a method as described above in claim 7, but fails to teach the step of dividing off a first part of the reformed stream and passing only a first part to said first side of the membrane unit.
Dybkjaer, however, teaches a method for producing hydrogen (abstract) wherein the reformed gas is split into two streams wherein one stream is passed to further processing for the purpose of mixing the processed reform stream and the unprocessed reformed stream controlling the constituents of the product gas (para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the reformed gas of Jadhav is split into two streams wherein one stream is passed to further processing in order to mix the processed reform stream and the unprocessed reformed stream controlling the constituents of the product gas as taught by Dybkjaer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US 2013/0081328) in view of Christensen (US 2017/0022056) and Goebel (US 2016/0365591).
Jadhav teaches a process as described above in claim 7, but fails to teach further separating off water from the stream exiting a retentate side of the membrane unit.
Goebel, however, teaches a method producing syngas (abstract) wherein retentate from a PSA step is further processed to remove water therefrom for the purpose providing a stream to flow to the CO2 removal step (para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art to provide retentate from the PSA step of Jadhav is further processed to remove water therefrom in order to provide a stream to flow to the CO2 removal step as taught by Goebel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735